Citation Nr: 0948627	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.  

3.  Entitlement to nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran was in beleaguered status from December 23, 1941 
to April 8, 1942; missing status on April 9, 1942; prisoner 
of war (POW) status from April 10, 1942 to July 3, 1942; no 
casualty status from July 4, 1942 to February 19, 1945; 
recognized Guerrilla service from February 20, 1945 to July 
18, 1945; and service in the Regular Philippine Army from 
July 19, 1945 to February 13, 1946.  The Veteran died in 
April 1997, and the Veteran's widow is the appellant in this 
matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  Prior to the Veteran's demise, service connection was not 
in effect for any disability.  

3.  The competent and credible evidence fails to show that 
the cause of the Veteran's death is related to service.  

4.  The appellant filed her application for Dependency and 
Indemnity Compensation (DIC) benefits on October 10, 2007.

5.  The service department records show that the appellant's 
spouse service included beleaguered status from December 23, 
1941 to April 8, 1942; missing status on April 9, 1942; 
prisoner of war (POW) status from April 10, 1942 to July 3, 
1942; no casualty status from July 4, 1942 to February 19, 
1945; recognized Guerrilla service from February 20, 1945 to 
July 18, 1945; and service in the Regular Philippine Army 
from July 19, 1945 to February 13, 1946.  


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.5, 
3.303, 3.307, 3.309, 3.312 (2009).

2.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.152, 3.1000(a) (2009).

3.  The legal criteria for basic eligibility for VA 
nonservice-connected death pension benefits are not met.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.2, 3.3 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Cause of Death  

In a September 2008 personal statement, the appellant 
explains that the Veteran's exposure to certain chemicals, 
solvents, and fertilizers caused him to develop Non-Hodgkin's 
disease.  The appellant asserts that service connection is 
warranted for the Veteran's death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection for cardiovascular-renal disease may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303(a), 3.312 
(2009).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
Veteran's death.  The Veteran died in April 1997.  In an 
April 1997 medical statement, a private physician states that 
the Veteran died from Non-Hodgkin's lymphoma stage IV and his 
immediate cause of death was cardiopulmonary arrest.  

It must be noted that the Veteran had no service-connected 
disabilities during his lifetime.  The service treatment 
records show no findings of any cardiovascular problems 
during the Veteran's period of service.  Furthermore, post 
service treatment records show that the Veteran was diagnosed 
with Non-Hodgkin's lymphoma, Stage II-B in 1995 and had 
endured episodes of neutropenic fevers in December 1995, 
March 1996, June 1996, and April 1997.  However, there is no 
competent evidence of record suggesting a relationship 
between the cause of the Veteran's death and his active 
service.

The Board has additionally considered the appellant's 
assertion that his death was caused by his status as a POW.  
The regulations provide that if a Veteran is a former POW, 
certain, enumerated diseases "shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active . . . service 
even though there is no record of such disease during service 
. . . ."  38 C.F.R. § 3.309(c); accord 38 U.S.C.A. § 
1112(b).  

The qualifying diseases include atherosclerotic heart disease 
or hypertensive vascular disease (including hypertensive 
heart disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia) and stroke 
and its complications.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 
3.309(c).  

The service department has certified that the Veteran was a 
POW from April 10, 1942 to July 3, 1942.  The presumptive 
diseases for POW Veterans, however, do not include 
cardiopulmonary arrest or Non-Hodgkin's lymphoma.  See 38 
C.F.R. § 3.309(c).  Therefore, the Veteran's death cannot be 
presumptively related to his status as a POW in service 
because the presumption is not applicable in this case.  

The Board notes that there is no other competent evidence 
suggesting a relationship between the cause of the Veteran's 
death and his military service.  Although the appellant may 
believe that the Veteran's death is due to service, she does 
not have the requisite knowledge of medical principles that 
would permit her to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death, and the benefit-of-the doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

B.  Accrued Benefits

A claim by a surviving spouse for DIC will also be considered 
to be a claim for accrued benefits.  38 C.F.R. § 3.152(b).  
Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years."  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(a).  Accrued benefits may be paid upon the death of a 
Veteran to his or her spouse. 38 C.F.R. § 3.1000(a)(1)(i).  
The application for accrued benefits must be filed within one 
year after the date of death.  38 C.F.R. § 3.1000(c).  

In the instant case, the Veteran died in April 1997.  The 
appellant filed her application for DIC benefits in October 
2007; therefore, she did not file her claim within the 
applicable time period allotted.  Where the law, and not the 
evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board concludes that the appellant's 
claim for accrued benefits must be denied as a matter of law.  




C.  Nonservice-Connected Death Pension Benefits

The law authorizes the payment of nonservice-connected 
disability pension to a Veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  
The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each Veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service- 
connected disability.  38 U.S.C.A. § 1541.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a Veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces. 38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107.  

The National Personnel Records Center (NPRC) certified that 
the Veteran's service included beleaguered status from 
December 23, 1941 to April 8, 1942; missing status on April 
9, 1942; prisoner of war (POW) status from April 10, 1942 to 
July 3, 1942; no casualty status from July 4, 1942 to 
February 19, 1945; recognized Guerrilla service from February 
20, 1945 to July 18, 1945; and service in the Regular 
Philippine Army from July 19, 1945 to February 13, 1946.  

The service department's determination is binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board 
finds that the appellant is not eligible for death pension 
benefits.  

The appellant has not submitted any information contrary to 
that provided to and used by the service department in its 
verification of the Veteran's service.  In addition, the 
Board notes that the official documents do not indicate, and 
the appellant has not contended, that the decedent had any 
service that would render her eligible for death pension.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 
C.F.R. § 3.8(a).

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  
II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
the cause of death.  Generally, section 5103(a) notice for a 
DIC case must include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  

Concerning the claims for accrued benefits and nonservice-
connected death pension benefits, as explained above, in the 
present case, there is no legal basis upon which the benefits 
may be awarded and the appellant's claim must, regrettably, 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
provisions of VCAA have no effect on an appeal where the law 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  

The Board finds that the VCAA notice requirements for service 
connection for cause of the Veteran's death have been 
satisfied by the March 2008 letter sent to the appellant.  In 
the letter, VA informed the appellant that in order to 
substantiate a claim for service connection for cause of the 
Veteran's death, the evidence needed to show the cause of the 
Veteran's death, a disease or injury in service, and a 
relationship between the cause of death and the disease or 
injury in service.  See also the July 2009 VCAA letter.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that it would make 
reasonable efforts to help her get evidence to support her 
claim such as medical records and employment records.  The 
letter also stated that she would need to give VA enough 
information about the records so that it could obtain them 
for her.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the VCAA notice to the 
appellant did not include the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal should the claim be granted.  Despite 
the inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  As the Board concluded above that the 
preponderance of the evidence is against the appellant's 
pending claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, VA obtained the 
Veteran's service treatment records, VA outpatient treatment 
records from November 1995 to April 1997, and an April 1997 
private medical statement.  

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
Veteran's death, the Board finds that VA was not under an 
obligation to obtain an opinion, as such was not necessary to 
make a decision on this claim. Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the Veteran's death may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the Veteran with a medical examination absent a 
showing by the Veteran of a causal connection between the 
disability and service).  The appellant has not brought forth 
evidence, other than her lay statements, suggestive of a 
causal connection between the Veteran's death and causal 
connection to service.  The RO informed her that she would 
need medical evidence of a relationship between the Veteran's 
death and service, or a service-connected disability, and the 
appellant has not provided such evidence.  

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 
3.159(d).  





ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  

Entitlement to accrued benefits is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


